UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6535



ROBERT LEE COBBS,

                                              Petitioner - Appellant,

         versus


STATE OF SOUTH CAROLINA, Justice Committee;
ATTORNEY GENERAL OF THE STATE OF SOUTH
CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-96-1577-0-20BD)


Submitted:   January 6, 1998               Decided:   January 22, 1998


Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Cobbs, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Cobbs seeks to appeal the district court's order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1997).    We have reviewed the record and the district

court's opinions accepting the magistrate judge's report and find

no reversible error. Cobbs's petition challenged the voluntariness
of his guilty plea and alleged that he received ineffective assis-

tance of counsel.     Cobbs failed to preserve these issues for our

review, both by failing to file timely objections to the magistrate

judge's recommendation that these claims be denied despite being
warned that such failure would waive appellate review, see Wright
v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985), and by failing to

raise these issues in his informal brief, see Local Rule 34(b).

     Cobbs's only remaining contention is that a post-conviction

affidavit submitted by the victim of his crime recanting her trial

testimony proves his actual innocence.     We dismiss this claim on
the reasoning of the district court. See Cobbs v. South Carolina,

No. CA-96-1577-20BD (D.S.C. Mar. 31, 1997).    Accordingly, we deny
a certificate of appealability and dismiss this appeal.     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED



                                  2